Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        March 17, 2020

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    PIERCE COUNTY,                                                 No. 52531-3-II

                               Respondent,

         v.

    RICHARD E. SORRELS,                                      UNPUBLISHED OPINION

                               Appellant.

        LEE, A.C.J. — Richard Sorrels appeals a warrant of abatement ordering the Pierce County

Sheriff’s office to abate the public nuisance present on Sorrels’s property. Because the warrant of

abatement was issued based on Sorrels’s violation of a prior permanent injunction prohibiting him

from creating a public nuisance on the property, the warrant of abatement was proper. We affirm.

                                             FACTS

        On November 27, 2002, Pierce County obtained a judgment against Sorrels and others

regarding the public nuisances present at several properties on Glencove Road in Pierce County.1

The nuisances on the properties included, but were not limited to, having filth and debris on the

property, leaving old tires on the property, illegally discharging sewage, parking numerous junk

vehicles on the property, and improperly storing chemical containers.

        The superior court ordered abatement of the public nuisances. The superior court’s

November 2002 order and judgment included the following provision,


1
  The properties at issue are commonly known as 9316, 9406, and 9410 Glencove Road, Pierce
County, Washington.
No. 52531-3



                 IT IS FURTHER ORDERED that each defendant is permanently enjoined
         from bringing or storing upon any of the subject parcels any man-made object
         outside legally constructed and permitted buildings. The injunction is also a
         permanent mandatory injunction directing the defendants to remove all man-made
         objects from outside legally constructed and permitted buildings. This injunction
         includes vehicles. Any vehicles which come upon the property must be in street-
         legal operating condition, bear valid and current licensing and have valid and
         current proof of insurance from a properly licensed insurance company doing
         business in the State of Washington.

Clerk’s Papers (CP) at 110-11.

         The case regarding the Glencove Road properties has been the subject of several prior

appeals before this court. In 2003, this court affirmed the contempt orders and warrants of

abatement that preceded the November 2002 judgment. Pierce County v. Sorrels, noted at 117

Wn. App. 1035 (2003). And in 2005, several additional defendants appealed the November 2002

judgment against them. Pierce County v. Sorrels, noted at 125 Wn. App. 1005 (2005).2 However,

Sorrels did not appeal the November 2002 judgment against him. Id.

         On December 15, 2017, Pierce County filed a motion for an order to show cause alleging

that Sorrels was violating the November 2002 injunction by re-accumulating solid waste and junk

vehicles on one of the Glencove Road properties.3 Sorrels responded that the November 2002

judgment was stale and could not be enforced. He also argued that the motion to show cause was

not properly served. The superior court continued the motion to January 19 to allow briefing on

the issues Sorrels raised in his response.

         The January hearing was again continued to February 16. The superior court issued an

order setting the February 16 hearing date and stated that “Defendant Richard E. Sorrels is to


2
  This court affirmed in part and reversed in part. Pierce County v. Sorrels, noted at 125 Wn.
App. 1005 (2005).
3
    The property at issue is located at 9406 Glencove Road.


                                                 2
No. 52531-3



appear and show cause why this court should not find you in contempt of the November 27, 2002

order and why this court should not issue a Warrant of Abatement for the property located at 9406

Glencove Road.” CP at 158. Sorrels also received notice of the February 16 hearing date as

required by Cr 5(b)(5), which informed him of his right to respond, the timeline required for such

a response, and that a courtesy copy was provided to his former attorney. In addition, Pierce

County mailed the following documents to Sorrels at two different addresses on January 19: note

for motion docket, motion for order to show cause, clerk’s minute entry, reply, declaration of Code

Enforcement Officer Mark Luppino with Exhibits, order, and the notice pursuant to CR (b)(5).

The hearing on the motion to show cause was continued several more times.

       On May 4, 2018, the superior court held a hearing on the motion to show cause. Sorrels

appeared at the hearing and presented testimony and argument on his own behalf. Pierce County

presented the testimony from Code Enforcement Officer Luppino to establish that there continued

to be an accumulation of vehicles and solid waste on the property.

       Following the hearing, the superior court entered an order on the motion to show cause.

The superior court found that Sorrels ultimately had received necessary notice of the hearing. The

superior court also found that solid waste had accumulated on the Glencove Road property and

that the accumulation of solid waste on the Glencove Road property violated the permanent

injunction contained in the November 2002 judgment. The superior court concluded that Sorrels

violated the permanent injunction. Accordingly, the superior court issued a warrant of abatement

to allow Pierce County to enforce the terms of the permanent injunction contained in the November

2002 judgment.

       Sorrels appeals the show cause order and the warrant of abatement.




                                                3
No. 52531-3



                                           ANALYSIS

       Sorrels raises four issues on appeal. First, Sorrels argues that the motion to show cause

was not properly served. Second, Sorrels argues that the November 2002 judgment could not be

enforced because it was more than 10 years old. Third, Sorrels argues that the superior court

lacked jurisdiction over RES Trust because the Trust is not an entity that could be sued. Fourth,

Sorrels argues that Pierce County failed to prove an essential element of nuisance when obtaining

the November 2002 judgment. We disagree with Sorrels’s arguments and affirm the superior

court’s order on the motion to show cause and warrant of abatement.

A.     SERVICE OF MOTION TO SHOW CAUSE

       Sorrels argues that service of the motion to show cause was improper because the

documents served on him lacked exhibits, the service did not include the notice required by CR

(b)(5), and he was not provided with a certified copy of the judgment the County was seeking to

enforce; therefore, the order was improper.4 We disagree.




4
  Sorrels also attempts to incorporate the argument made by his attorney in the briefing presented
to the superior court. Br. of Appellant at 3 (“Argument was made in Sorrels Response to Motion
to Show Cause re Contempt (cp 124-129) and Sorrels Reply on Order to Show Cause re contempt
(140-156). Sorrels’ attorney is far more competent to make such argument. Those two documents
are incorporated herein and Appended.”). However, as Division One of this court recently
explained,

               In an appellate court, it is improper to attempt to “incorporate by reference”
       into a party’s merits brief arguments made in other pleadings. State v. Gamble, 168
       Wn.2d 161, 180, 225 P.3d 973 (2010) (“argument incorporated by reference to
       other briefing is not properly before this court”); Diversified Wood Recycling, Inc.
       v. Johnson, 161 Wn. App. 859, 890, 251 P.3d 293 (2011) (“We do not permit
       litigants to use incorporation by reference as a means to argue on appeal or to escape
       the page limits for briefs set forth in RAP 10.4(b).”); Kaplan v. Nw. Mut. Life Ins.
       Co., 115 Wn. App. 791, 801 n.5, 65 P.3d 16 (2003).



                                                 4
No. 52531-3



        Under CR 5(a), every motion filed in an action must be served as provided in CR 5(b). CR

5(b)(4) provides that service must be made on a party, rather than a party’s attorney, if final

judgment has been entered and the mandate has issued affirming the judgment. When service is

made by mail, the party attempting service must deposit the papers to be served in the post office

addressed to the person on whom they are being served. CR 5(b)(2). When service is being made

on a party, rather than a party’s attorney, CR 5(b)(5) requires an additional notice to be included:

        If a party is served under circumstances described in subsection (b)(4), the paper
        shall (i) include a notice to the party of the right to file written opposition or a
        response, the time within which such opposition or response must be filed, and the
        place where it must be filed; (ii) state that failure to respond may result in the
        requested relief being granted; and (iii) state that the paper has not been served on
        that party’s lawyer.

        Dismissal is an appropriate remedy for failure to comply with a court rule “where the record

indicates that ‘(1) the party’s refusal to obey [a court] order was willful or deliberate, (2) the party’s

actions substantially prejudiced the opponent’s ability to prepare for trial, and (3) the trial court

explicitly considered whether a lesser sanction would probably have sufficed.’” Will v. Frontier

Contractors, Inc., 121 Wn. App. 119, 129, 89 P.3d 242 (2004) (alteration in original) (quoting

Rivers v. Washington State Conference of Mason Contractors, 145 Wn.2d 674, 686, 41 P.3d 1175

(2002)), review denied, 153 Wn.2d 1008 (2005). Washington courts do not resort to dismissal

lightly. Id.

        Here, Sorrels has not demonstrated that dismissal was the appropriate remedy for the

County’s failure to comply with CR 5 when it served the initial motion for a show cause hearing.

Nothing in the record demonstrates that the County’s failure to properly serve the motion or



State v. I.N.A., 9 Wn. App. 2d 422, 426, 446 P.3d 175 (2019). And self-represented litigants are
held to the same standard as attorneys. In re Marriage of Olsen, 69 Wn. App. 621, 626, 850 P.2d
527 (1993).


                                                    5
No. 52531-3



include the notice required by CR 5(b)(5) was willful or deliberate. And any prejudice that was

caused to Sorrels by the improper service of the initial motion was cured when the County

subsequently provided all documents to Sorrels, the superior court granted continuances to allow

Sorrels additional time to prepare for the motion, and the County provided Sorrels with a copy of

the notice required by CR 5(b)(5) for the continued hearing date. Finally, the superior court

appears to have considered a lesser remedy by continuing the hearing date. Because Sorrels cannot

show that dismissal was the appropriate remedy for the County’s initial failure to properly serve

the motion for a show cause hearing, this claim fails.

B.     STALE JUDGMENT

       Sorrels argues that the County could not enforce the November 2002 judgment against him

because it was more than 10 years old. Specifically, Sorrels argues that RCW 4.56.210, prohibits

enforcement of a judgment after 10 years. Because the County was enforcing a permanent

injunction contained in the final judgment, we disagree.

       We review questions of statutory interpretation de novo. Money Mailer, LLC v. Brewer,

194 Wn.2d 111, 116, 449 P.3d 258 (2019). The primary purpose of statutory interpretation is to

determine and enforce legislative intent. Id. at 117-18. “‘[I]f the statute’s meaning is plain on its

face, then the court must give effect to that plain meaning as an expression of legislative intent.’”

Wright v. Lyft, 189 Wn.2d 718, 723, 406 P.3d 1149 (2017) (quoting Dep’t of Ecology v. Campbell

& Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4 (2002)).

       RCW 4.56.210(1) provides,

       Except as provided in subsections (2) and (3) of this section, after the expiration of
       ten years from the date of the entry of any judgment heretofore or hereafter rendered
       in this state, it shall cease to be a lien or charge against the estate or person of the
       judgment debtor. No suit, action or other proceeding shall ever be had on any



                                                  6
No. 52531-3



       judgment rendered in this state by which the lien shall be extended or continued in
       force for any greater or longer period than ten years.

Similarly, RCW 6.17.020(1) provides,

       Except as provided in subsections (2), (3), and (4) of this section, the party in whose
       favor a judgment of a court has been or may be filed or rendered, or the assignee or
       the current holder thereof, may have an execution, garnishment, or other legal
       process issued for the collection or enforcement of the judgment at any time within
       ten years from entry of the judgment or the filing of the judgment in this state.

RCW 6.17.020 also provides certain exceptions to the above statutes requiring enforcements of

liens and judgments within 10 years. See RCW 4.56.210(3).

       The plain language of these statutes create a 10-year limit on enforcing judgments. But

there do not appear to be any cases which apply this limitation to the enforcement of permanent

injunctions, and Sorrels has not provided any. See DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d

122, 126, 372 P.2d 193 (1962). Instead, the limitation is generally applied in cases involving

enforcement of money judgments, enforcement of child support, or sales of property to satisfy

judgment creditors. See e.g., In re Paternity of M.H., 187 Wn.2d 1, 383 P.3d 1031 (2016); Sessom

v. Mentor, 155 Wn. App. 191, 229 P.3d 843 (2010); Am. Disc. Corp. v. Shepherd, 129 Wn. App.

345, 120 P.3d 96 (2005), aff’d, 160 Wn.2d 93 (2007); Hazel v. Van Beek, 135 Wn.2d 45, 954 P.3d

1301 (1998). This is consistent with the plain language of RCW 6.17.020, which specifically

references execution, garnishment, “or other legal process issued for the collection or

enforcement” of judgments. These are processes associated with monetary judgments. And

monetary judgments are judgments for a legal remedy. See Auburn Mechanical, Inc. v. Lydig

Const., Inc., 89 Wn. App. 893, 901-02, 951 P.2d 311 (distinguishing between monetary damages,

legal in nature, and coercive orders such as injunctions or decrees of specific performance,

equitable in nature), review denied, 163 Wn.2d 1009 (1998).



                                                 7
No. 52531-3



       In contrast, injunctions are designated as special proceedings under Title 7 and are

governed by chapters 7.40 (injunctions), 7.42 (injunctions—obscene materials), and 7.43

(injunctions—drug nuisances) RCW. Under RCW 7.40.020 “an injunction may be granted to

restrain such act or proceedings until the further order of the court.” Injunctions are enforced by

contempt proceedings. RCW 7.40.150; see also RCW 7.21.010(1)(b) (Contempt of court includes

intentional “[d]isobedience of any lawful judgment, decree, order, or process of the court.”). And

injunctions are equitable, rather than legal, remedies. See Auburn Mechanical, 89 Wn. App. at

901-02 (distinguishing between monetary damages, legal in nature, and coercive orders such as

injunctions or decrees of specific performance, equitable in nature).

       The plain language of the statutes imposing a 10-year limitation on judgments indicate that

the legislature’s intent was to apply a 10-year limitation on the collection and enforcement of

monetary judgments. Nothing indicates that it was the legislature’s intent to limit the enforcement

of a permanent injunction—a special proceeding governed by a different statutory scheme.

Therefore, the superior court did not err by determining that the County could enforce the

permanent injunction. Accordingly, we affirm the superior court’s order on the motion to show

cause and warrant of abatement.

C.     RES TRUST AS A PARTY

       Sorrels argues that the superior court lacked jurisdiction because the RES Trust was named

as a party in the original action that resulted in the November 2002 judgment but the RES Trust

was not an entity that had the capacity to sue and be sued. This argument fails.

       Here, it is irrelevant whether the RES trust was a proper party in the original action that

resulted in the November 2002 judgment or whether the trial court in the original action had

jurisdiction over the RES Trust. Sorrels was a named individual defendant in the original action.


                                                 8
No. 52531-3



Therefore, the permanent injunction in the November 2002 judgment, which was entered against

all named defendants, was entered against Sorrels as an individual defendant. And, here, the

County sought to enforce the permanent injunction in the November 2002 judgment against Sorrels

individually. As a result, the orders on appeal here were not entered against RES Trust, nor was

RES Trust a party to the current action to enforce the permanent injunction. Accordingly, whether

RES Trust was a party to the original action has no bearing on the validity of the order on show

cause entered against Sorrels or the warrant of abatement at issue before us. Therefore, Sorrels’s

argument fails.

D.     ESSENTIAL ELEMENT OF NUISANCE

       Finally, Sorrels argues that Pierce County failed to prove an essential element of nuisance,

both in obtaining the original November 2002 judgment and when obtaining the current warrant

of abatement. This argument also fails.

       First, the validity of the original November 2002 judgment containing the permanent

injunction is not before us. The November 2002 judgment has already been appealed and affirmed.

Therefore, Sorrels cannot now challenge the November 2002 judgment as improper by arguing the

County failed to prove an essential element of nuisance.

       Second, in the current action, the County was not required to prove a nuisance. Instead,

the County was enforcing the permanent injunction entered against Sorrels. Therefore, the County

was required to show that Sorrels violated the terms of the permanent injunction. Accordingly,

the County’s alleged failure to prove all the essential elements of nuisance in obtaining the

November 2002 judgment has no bearing on the validity of the order on show cause entered against

Sorrels or the warrant of abatement.

       We affirm the trial court’s order on the motion to show cause and the warrant of abatement.


                                                9
No. 52531-3



                                ATTORNEY FEES ON APPEAL

       Pierce County requests costs and reasonable attorney fees under RCW 4.84.185 for

responding to a frivolous appeal. Br. of Resp’t at 11-12. RCW 4.84.185 provides,

       In any civil action, the court having jurisdiction may, upon written findings by the
       judge that the action, counterclaim, cross-claim, third party claim, or defense was
       frivolous and advanced without reasonable cause, require the nonprevailing party
       to pay the prevailing party the reasonable expenses, including fees of attorneys,
       incurred in opposing such action, counterclaim, cross-claim, third party claim, or
       defense. This determination shall be made upon motion by the prevailing party
       after a voluntary or involuntary order of dismissal, order on summary judgment,
       final judgment after trial, or other final order terminating the action as to the
       prevailing party. The judge shall consider all evidence presented at the time of the
       motion to determine whether the position of the nonprevailing party was frivolous
       and advanced without reasonable cause. In no event may such motion be filed more
       than thirty days after entry of the order.

It is undecided whether RCW 4.84.185 authorizes an award of attorney fees on appeal. See

Robinson v. American Legion Department of Washington, Inc., 11 Wn. App. 2d 274, 275, 452

P.3d 1254 (2019) (assuming without deciding that RCW 4.84.185 authorizes an award of fees on

appeal). We determine that RCW 4.84.185 does not authorize an award of attorney fees on appeal.

       The plain language of RCW 4.84.185 demonstrates that the legislature did not intend for

the statute to authorize attorney fees on appeal. First, the statute authorizes an award of attorney

fees for opposing a frivolous “action, counterclaim, cross-claim, third party claim, or defense,” it

does not mention appeals. Furthermore, the procedures outlined in the statute to be awarded

attorney fees under RCW 4.84.185 are clearly procedures intended for a trial court, rather than an

appellate court. The statute requires that the prevailing party make a motion and the court enter

written findings based on evidence presented at the motion. These are procedures at the trial court,

not procedures followed at the appellate court. Accordingly, we determine that RCW 4.84.185




                                                10
No. 52531-3



was not intended to authorize an award of attorney fees on appeal.5 Because RCW 4.84.185 does

not authorize an award of attorney fees on appeal, we deny the County’s request for attorney fees

on appeal.

          We affirm the superior court’s order on show cause and the warrant of abatement. We

deny the County’s request for attorney fees on appeal.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                     Lee, A.C.J.
    We concur:



    Worswick, J.




    Cruser, J.




5
  We also note that Rule of Appellate Procedure (RAP) 18.9 provides for an award of attorney
fees for opposing a frivolous appeal. However, the County fails to cite to RAP 18.9 in its request
for appellate attorney fees.


                                                11